 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ERNEST O’NEIL RAHKIN BROCK,                      No. 1:18-cv-01615-DAD-EPG
12                      Plaintiff,
13          v.                                        ORDER GRANTING PLAINTIFF’S MOTION
                                                      TO APPOINT KAREN NORRIS AS
14   COUNTY OF FRESNO, on behalf of                   GUARDIAN AD LITEM
     Fresno County Sheriff’s Department,
15                                                    (Doc. No. 16)
                        Defendant.
16

17

18          On October 10, 2019, plaintiff Ernest O’Neil Rahkin Brock filed a motion requesting that

19   Karen Norris, his grandmother, be appointed his guardian ad litem in this action due to plaintiff’s

20   incapacitation and incompetence as a result of having suffered a traumatic brain injury. (Doc.

21   No. 16.) The motion is unopposed.

22          A person’s capacity to sue or be sued is determined by the standard of the law of his

23   domicile, which here is California law. See Fed. R. Civ. P. 17(b)(1). “In California, a party

24   is incompetent if he or she lacks the capacity to understand the nature or consequences of the

25   proceeding, or is unable to assist counsel in the preparation of the case.” AT&T Mobility, LLC v.

26   Yeager, 143 F. Supp. 3d 1042, 1050 (E.D. Cal. 2015) (citations omitted). Evidence of

27   incompetence can be drawn from various sources, including: “a report of mental disability by a

28   government agency; the sworn declaration of the person or those who know him; the
                                                      1
 1   representations of counsel; diagnosis of mental illness; a review of medical records; the person’s

 2   age, illnesses, and general mental state; and the court’s own observations of the person’s

 3   behavior, including the person’s ‘manner and comments throughout the case’ that suggest he does

 4   not ‘have a grasp on the nature and purpose of the proceedings[.]’” Id. The evidence “must

 5   speak to the court’s concern as to whether the person in question is able to meaningfully take part

 6   in the proceedings.” Owens v. Degazio, No. 2:16-cv-2750J-AMK-JNP, 2019 WL 5959894, at *2

 7   (E.D. Cal. Nov. 13, 2019) (citations omitted). Normally, the decision to appoint a guardian ad

 8   litem is “left to the sound discretion of the trial court.” United States v. 30.64 Acres of Land, 795

 9   F.2d 796, 804 (9th Cir. 1986).

10          Here, plaintiff petitions the court to appoint Karen Norris as his guardian ad litem to

11   represent him and protect his rights in this action. (Doc. No. 16.) According to a declaration by

12   Loyst Fletcher, plaintiff’s counsel, plaintiff requires a guardian ad litem, see Eastern District

13   Local Rule 202(a), because of his incapacitation as a result of a traumatic brain injury he suffered

14   while in prison and which is the subject of this action. (Doc. No. 16, Fletcher Decl. at ¶ 2–3.)

15   Plaintiff currently resides with Norris, his grandmother, who “meets all the qualifications required

16   by this Court for guardian ad litem, is ready, willing, and able to represent Plaintiff in this action

17   to the best of her ability, and is fully competent to understand and protect Plaintiff’s rights.”

18   (Doc. No. 16 at 3; Fletcher Decl. at ¶ 4.) Norris also has no interests adverse to those of plaintiff

19   and is not connected in her business with any adverse party. (Id.)

20          Finding good cause:
21          1.      The motion to appoint a guardian ad litem, (Doc. No. 16), is granted; and

22          2.      Karen Norris is appointed guardian ad litem for plaintiff Ernest O’Neil Rahkin

23                  Brock.

24   IT IS SO ORDERED.
25
        Dated:     November 19, 2019
26                                                          UNITED STATES DISTRICT JUDGE

27

28
                                                        2
